DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 2 in the drawings of the description shows a section line symbol “VI-VI’, while the Brief Description of the Drawings in the description discloses that “FIG. 4 is a cross-sectional view along line IV-IV in FIG. 2”, and the applicant shall make them consistent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Chinese reference CN101559787A.
Regarding claim 1, Chinese reference CN101559787A discloses a carrier and a front end module system, it discloses a front end module in the part of background art, and it substantially discloses a front end structure (see Pages 
1-6 of the description, and Figs. 1-4) comprising a carrier 10 (equivalent to a frame portion} that surrounds an outer circumferential part of a radiator 20 (equivalent to a heat exchanger) disposed in the front of a vehicle body and supports the radiator 20; a first duct portion (see Fig. 4) that is connected to an inner circumferential edge of the carrier 10 and guides outside air, which is taken in through a first introduction port opening at a first end portion in an up-down direction, in at least the up-down direction through a space between the first duct portion and a front surface of the radiator 20; and a division portion that is provided in at least one of the carrier 10 and the first duct portion and partitions the radiator 20 into a heat exchange area in which outside air is able to pass through in a front-rear direction and a support area which is positioned on a side circumferentially outward from the heat exchange area and is supported by the carrier 10.
Regarding claim 2, Chinese reference CN101559787A further discloses that: the division portion protrudes rearward. The distinguishing technical features of the technical solution claimed in claim 2 from the technical solution disclosed by Chinese reference CN101559787A lie in that: the frame portion includes a side wall portion which is positioned on a lateral side of the heat exchanger, and a vehicle body attachment portion which extends laterally from the side wall portion and is attached to the vehicle body; the division portion extends in a rib shape following the frame portion. Based on the above distinguishing technical features, the technical problem actually solved by the technical solution claimed in claim 2 is: how to enhance the strength of the frame portion and the air flow restriction effect of the division portion. Regarding the above distinguishing technical features, rib is a conventional reinforcing structure in the art, and in order to enhance the strength of the frame portion and the air flow restriction effect of the division portion, a person skilled in the art can envisage setting the division portion to extend m a rib shape following the frame portion. Regarding the other distinguishing technical features, they are conventional improvements made by a person skilled in the art to the structure of the frame portion based on the strength and installation requirements of the frame portion. As can be seen from this, it is obvious to a person skilled in the art to obtain the technical solution claimed in claim 2 over Chinese reference CN101559787A in view of the customary technical means in the art. 
Regarding claim 3, the additional technical features thereof are conventional improvements made by a person skilled in the art to the structure of the frame portion based on the installation requirements of the frame portion. 
 Regarding claim 4, the additional technical feature thereof is a conventional setting made by a person skilled in the art in order to improve the rigidity for the vehicle body attachment portion.
Regarding claim 5, Chinese reference CN101559787A further discloses that: the heat exchanger is a radiator 20 (that is, the heat exchanger is at least any of a condenser and a radiator). Regarding the other additional technical feature, it is a conventional setting made by a person skilled in the art m order to improve the air flow guidance and restriction effects.
Regarding claim 10, the additional technical features thereof are conventional improvements made by a person skilled in the art to the structure of the frame portion in order to reduce the front end structure in weight.
Regarding claim 11, the additional technical features thereof are conventional settings made by a person skilled in the art to the structure of the first duct portion in order to improve the air flow guidance and restriction effects. 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The cited references show several other front end structures similar to that of the current invention. 
Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612